                                                                  Case 2:19-cv-10040-AB-MAA Document 25 Filed 04/29/20 Page 1 of 11 Page ID #:134



                                                                                1

                                                                                2

                                                                                3

                                                                                4

                                                                                5

                                                                                6

                                                                                7   Attorneys for Defendant, COUNTY OF LOS ANGELES
                                                                                8
                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                9
                                                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                               10

                                                                               11   KENNETH OGIAMIEN,                                  CASE NO. 19-CV-10040 AB (MAAx))
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                                                                                       Hon. Judge Andre Birotte, Jr.
                                                                               12
                                    TEL. (424) 212-7777 | FAX (424) 212-7757




                                                                                                          Plaintiff,                   Magistrate Maria A. Audero
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13                                                      Action Filed: November 25, 2019
                                                                                                   v.                                  Trial Date: TBD
                                                                               14

                                                                               15   COUNTY OF LOS ANGELES,                             ORDER RE STIPULATED
                                                                                    OFFICER ROJAS; OFFICER                             PROTECTIVE ORDER
                                                                               16
                                                                                    CAMARGO and ROES 1 through 20,
                                                                               17
                                                                                                          Defendants.
                                                                               18

                                                                               19
                                                                                    1.     PURPOSES AND LIMITATIONS
                                                                               20
                                                                                           Discovery in this action is likely to involve production of confidential, proprietary, or
                                                                               21
                                                                                    private information for which special protection from public disclosure and from use for any
                                                                               22
                                                                                    purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
                                                                               23
                                                                                    stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
                                                                               24
                                                                                    acknowledge that this Stipulated Protective Order does not confer blanket protections on all
                                                                               25
                                                                                    disclosures or responses to discovery and that the protection it affords from public disclosure and
                                                                               26
                                                                                    use extends only to the limited information or items that are entitled to confidential treatment
                                                                               27
                                                                                    under the applicable legal principles. The parties further acknowledge, as set forth in Section
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                                -1-
                                                                                                          PROPOSED [ORDER] STIPULATED PROTECTIVE ORDER
                                                                  Case 2:19-cv-10040-AB-MAA Document 25 Filed 04/29/20 Page 2 of 11 Page ID #:135



                                                                                1   12.3, below, that this Stipulated Protective Order does not entitle them to file confidential

                                                                                2   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
                                                                                3   and the standards that will be applied when a party seeks permission from the court to file
                                                                                4   material under seal. Discovery in this action is likely to involve production of confidential,
                                                                                5   proprietary, or private information for which special protection from public disclosure and from
                                                                                6   use for any purpose other than prosecuting this litigation may be warranted.
                                                                                7   2.      GOOD CAUSE STATEMENT
                                                                                8           Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
                                                                                9   disputes over confidentiality of discovery materials, to adequately protect information the parties
                                                                               10   are entitled to keep confidential, to ensure that the parties are permitted reasonable necessary
                                                                               11   uses of such material in preparation for and in the conduct of trial, to address their handling at
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   the end of the litigation, and serve the ends of justice, a stipulated protective order for such
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   information is justified in this matter. It is the intent of the parties that information will not be
                                                                               14   designated as confidential for tactical reasons and that nothing be so designated without a good
                                                                               15   faith belief that it has been maintained in a confidential, non-public manner, and there is good
                                                                               16   cause why it should not be part of the public record of this case.
                                                                               17   3.      DEFINITIONS
                                                                               18           2.1     Action: This pending federal lawsuit.
                                                                               19           2.2     Challenging Party: A Party or Non-Party that challenges the designation of
                                                                               20   information or items under this Stipulated Protective Order.
                                                                               21           2.3     “CONFIDENTIAL” Information or Items: information (regardless of how it is
                                                                               22   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
                                                                               23   of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
                                                                               24           2.4     Counsel: Outside Counsel of Record and House Counsel (as well as their support
                                                                               25   staff), including Plaintiff Pro Per.
                                                                               26           2.5     Designating Party: A Party or Non-Party that designates information or items that
                                                                               27   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                                 -2-
                                                                                                           PROPOSED [ORDER] STIPULATED PROTECTIVE ORDER
                                                                  Case 2:19-cv-10040-AB-MAA Document 25 Filed 04/29/20 Page 3 of 11 Page ID #:136



                                                                                1           2.6     Disclosure or Discovery Material: all items or information, regardless of the

                                                                                2   medium or manner in which it is generated, stored, or maintained (including, among other things,
                                                                                3   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
                                                                                4   responses to discovery in this matter.
                                                                                5           2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to
                                                                                6   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
                                                                                7   consultant in this Action.
                                                                                8           2.8     House Counsel: attorneys who are employees of a party to this Action. House
                                                                                9   Counsel does not include Outside Counsel of Record or any other outside counsel.
                                                                               10           2.9     Non-Party: any natural person, partnership, corporation, association, or other legal
                                                                               11   entity not named as a Party to this action.
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12           2.10    Outside Counsel of Record: attorneys who are not employees of a party to this
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   Action but are retained to represent or advise a party to this Action and have appeared in this
                                                                               14   Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
                                                                               15   that party, and includes support staff.
                                                                               16           2.11    Party: any party to this Action, including all of its officers, directors, board,
                                                                               17   departments, divisions, employees, consultants, retained experts, and Outside Counsel of Record
                                                                               18   (and their support staff).
                                                                               19           2.12    Producing Party: A Party or Non-Party that produces Disclosure or Discovery
                                                                               20   Material in this Action.
                                                                               21           2.13    Professional Vendors: persons or entities that provide litigation support services
                                                                               22   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
                                                                               23   organizing, storing, or retrieving data in any form or medium) and their employees and
                                                                               24   subcontractors.
                                                                               25           2.14    Protected Material: any Disclosure or Discovery Material that is designated as
                                                                               26   “CONFIDENTIAL.”
                                                                               27           2.15 Receiving Party: A Party that receives Disclosure or Discovery Material from a
                                                                               28   Producing Party.
                                                                                    ______________________________________________________________________________
                                                                                                                                 -3-
                                                                                                           PROPOSED [ORDER] STIPULATED PROTECTIVE ORDER
                                                                  Case 2:19-cv-10040-AB-MAA Document 25 Filed 04/29/20 Page 4 of 11 Page ID #:137



                                                                                1   4.     SCOPE

                                                                                2          The protections conferred by this Stipulation and Order cover not only Protected Material
                                                                                3   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
                                                                                4   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                                                                                5   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
                                                                                6          Any use of Protected Material at trial shall be governed by the orders of the trial judge.
                                                                                7   This Stipulated Protective Order does not govern the use of Protected Material at trial.
                                                                                8   5.     DURATION
                                                                                9          Even after final disposition of this litigation, the confidentiality obligations imposed by
                                                                               10   this Stipulated Protective Order shall remain in effect until a Designating Party agrees otherwise
                                                                               11   in writing or a court order otherwise directs. Final disposition shall be deemed to be the later of
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   (1) dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials,
                                                                               14   or reviews of this Action, including the time limits for filing any motions or applications for
                                                                               15   extension of time pursuant to applicable law.
                                                                               16   6.     DESIGNATING PROTECTED MATERIAL
                                                                               17          6.1     Exercise of Restraint and Care in Designating Material for Protection.
                                                                               18          Each Party or Non-Party that designates information or items for protection under this
                                                                               19   Stipulated Protective Order must take care to limit any such designation to specific material that
                                                                               20   qualifies under the appropriate standards. The Designating Party must designate for protection
                                                                               21   only those parts of material, documents, items, or oral or written communications that qualify so
                                                                               22   that other portions of the material, documents, items, or communications for which protection is
                                                                               23   not warranted are not swept unjustifiably within the ambit of this Stipulated Protective Order.
                                                                               24           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
                                                                               25   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
                                                                               26   unnecessarily encumber the case development process or to impose unnecessary expenses and
                                                                               27   burdens on other parties) may expose the Designating Party to sanctions.
                                                                               28          6.2     Manner and Timing of Designations.
                                                                                    ______________________________________________________________________________
                                                                                                                                -4-
                                                                                                          PROPOSED [ORDER] STIPULATED PROTECTIVE ORDER
                                                                  Case 2:19-cv-10040-AB-MAA Document 25 Filed 04/29/20 Page 5 of 11 Page ID #:138



                                                                                1          Except as otherwise provided in this Stipulated Protective Order (see, e.g., second

                                                                                2   paragraph of section 6.2(a) below), or as otherwise stipulated or ordered, Disclosure or
                                                                                3   Discovery Material that qualifies for protection under this Stipulated Protective Order must be
                                                                                4   clearly so designated before the material is disclosed or produced.
                                                                                5          Designation in conformity with this Stipulated Protective Order requires:
                                                                                6          (a)     for information in documentary form (e.g., paper or electronic documents, but
                                                                                7   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
                                                                                8   Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL”), to
                                                                                9   each page that contains protected material. The legend must not obstruct a Party’s ability to
                                                                               10   view the contents of that document. If only a portion or portions of the material on a page
                                                                               11   qualifies for protection, the Producing Party also must clearly identify the protected portion(s)
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   (e.g., by making appropriate markings in the margins).
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13          A Party or Non-Party that makes original documents available for inspection need not
                                                                               14   designate them for protection until after the inspecting Party has indicated which documents it
                                                                               15   would like copied and produced. During the inspection and before the designation, all of the
                                                                               16   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
                                                                               17   Party has identified the documents it wants copied and produced, the Producing Party must
                                                                               18   determine which documents, or portions thereof, qualify for protection under this Stipulated
                                                                               19   Protective Order. Then, before producing the specified documents, the Producing Party must
                                                                               20   affix the legend “CONFIDENTIAL” to each page that contains Protected Material. If only a
                                                                               21   portion or portions of the material on a page qualifies for protection, the Producing Party also
                                                                               22   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
                                                                               23   margins).
                                                                               24          (b)     for testimony given in depositions that the Designating Party identify the
                                                                               25   Disclosure or Discovery Material on the record, before the close of the deposition all protected
                                                                               26   testimony.
                                                                               27          (c)     for information produced in nondocumentary and for any other tangible items,
                                                                               28   that the Producing Party affix in a prominent place on the exterior of the container or containers
                                                                                    ______________________________________________________________________________
                                                                                                                                -5-
                                                                                                          PROPOSED [ORDER] STIPULATED PROTECTIVE ORDER
                                                                  Case 2:19-cv-10040-AB-MAA Document 25 Filed 04/29/20 Page 6 of 11 Page ID #:139



                                                                                1   in which the information is stored the legend “CONFIDENTIAL.” If only a portion or portions

                                                                                2   of the information warrants protection, the Producing Party, to the extent practicable, shall
                                                                                3   identify the protected portion(s).
                                                                                4          6.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                                                                                5   designate qualified information or items does not, standing alone, waive the Designating Party’s
                                                                                6   right to secure protection under this Stipulated Protective Order for such material. Upon timely
                                                                                7   correction of a designation, the Receiving Party must make reasonable efforts to assure that the
                                                                                8   material is treated in accordance with the provisions of this Stipulated Protective Order.
                                                                                9   7.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                               10          7.1       Timing of Challenges. Any Party or Non-Party may challenge a designation of
                                                                               11   confidentiality at any time that is consistent with the Court’s Scheduling Order.
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12          7.2       Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   process under Local Rule 37.1 et seq. and with Section 4 of Judge Audero’s Procedures
                                                                               14   (“Mandatory Telephonic Conference for Discovery Disputes”)1
                                                                               15          7.3       Burden of Persuasion.            The burden of persuasion in any such challenge
                                                                               16   proceeding be on the Designating Party. Frivolous challenges, and those made for an improper
                                                                               17   purpose (e.g. to harass or impose unnecessary expenses and burdens on other parties) may
                                                                               18   expose the Challenging Party to sanctions.               Unless the Designating Party has waived or
                                                                               19   withdrawn the confidentiality designation, all parties shall continue to afford the material in
                                                                               20   question the level of protection to which it is entitled under the Producing Party’s designation
                                                                               21   until the Court rules on the challenge.
                                                                               22   8.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                               23          8.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed
                                                                               24   or produced by another Party or by a Non-Party in connection with this Action only for
                                                                               25   prosecuting, defending, or attempting to settle this Action. Such Protected Material may be
                                                                               26   disclosed only to the categories of persons and under the conditions described in this Stipulated
                                                                               27
                                                                                           1
                                                                                               Judge Audero’s Procedures are available at https://www.cacd.uscourts.gov/honorable-maria-audero.
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                                   -6-
                                                                                                             PROPOSED [ORDER] STIPULATED PROTECTIVE ORDER
                                                                  Case 2:19-cv-10040-AB-MAA Document 25 Filed 04/29/20 Page 7 of 11 Page ID #:140



                                                                                1   Protective Order. When the Action reaches a final disposition, a Receiving Party must comply

                                                                                2   with the provisions of section 14 below.
                                                                                3          Protected Material must be stored and maintained by a Receiving Party at a location and
                                                                                4   in a secure manner that ensures that access is limited to the persons authorized under this
                                                                                5   Stipulated Protective Order.
                                                                                6          8.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                                                                7   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
                                                                                8   disclose any information or item designated “CONFIDENTIAL” only to:
                                                                                9          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                                                               10   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
                                                                               11   information for this Action;
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12          (b) the officers, directors, and employees (including House Counsel) of the
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                               14          (c) Experts of the Receiving Party to whom disclosure is reasonably necessary for this
                                                                               15          Action and who have signed the “Acknowledgment and Agreement to Be Bound”
                                                                               16          (Exhibit A);
                                                                               17          (d) The Court and its personnel;
                                                                               18           (e) Court reporters and their staff;
                                                                               19          (f) Professional jury or trial consultants, mock jurors, and Professional Vendors to whom
                                                                               20          disclosure is reasonably necessary for this Action and who have signed the
                                                                               21          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                               22          (g) The author or recipient of a document containing the information or a
                                                                               23   custodian or other person who otherwise possessed or knew the information;
                                                                               24          (h) During their depositions, witnesses, and attorneys for witnesses, in the Action to
                                                                               25   whom disclosure is reasonably necessary provided: (1) the deposing party requests that the
                                                                               26   witness sign the “Acknowledgment and Agreement to Be Bound” form attached as Exhibit A
                                                                               27   hereto; and (2) they will not be permitted to keep any confidential information unless they sign
                                                                               28   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
                                                                                    ______________________________________________________________________________
                                                                                                                                -7-
                                                                                                          PROPOSED [ORDER] STIPULATED PROTECTIVE ORDER
                                                                  Case 2:19-cv-10040-AB-MAA Document 25 Filed 04/29/20 Page 8 of 11 Page ID #:141



                                                                                1   Designating Party or ordered by the court. Pages of transcribed deposition testimony or exhibits

                                                                                2   to depositions that reveal Protected Material may be separately bound by the court reporter and
                                                                                3   may not be disclosed to anyone except as permitted under this Stipulated Protective Order; and
                                                                                4          (i) Any mediator or settlement officer, and their supporting personnel, mutually
                                                                                5   agreed upon by any of the parties engaged in settlement discussions.
                                                                                6   9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                                                                                7   LITIGATION
                                                                                8          If a Party is served with a subpoena or a court order issued in other litigation that compels
                                                                                9   disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that
                                                                               10   Party must:
                                                                               11          (a)     Promptly notify in writing the Designating Party. Such notification shall include a
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   copy of the subpoena or court order;
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13          (b)     Promptly notify in writing the party who caused the subpoena or order to issues in
                                                                               14   the other litigation that some or all of the material covered by the subpoena or order is subject to
                                                                               15   this Stipulated Protective Order. Such notification shall include a copy of this Stipulated
                                                                               16   Protective Order; and
                                                                               17          (c)     Cooperate with respect to all reasonable procedures south to be pursued by the
                                                                               18   Designating Party whose Protected Material may be affected.
                                                                               19          If the Designating Party timely seeks a protective order, the Party served with the
                                                                               20   subpoena or court order shall not produce any information designated in this action as
                                                                               21   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
                                                                               22   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
                                                                               23   shall bear the burden and expense of seeking protection in that court of its confidential material
                                                                               24   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
                                                                               25   Party in this Action to disobey a lawful directive from another court.
                                                                               26   10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
                                                                               27   LITIGATION
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                                  -8-
                                                                                                            PROPOSED [ORDER] STIPULATED PROTECTIVE ORDER
                                                                  Case 2:19-cv-10040-AB-MAA Document 25 Filed 04/29/20 Page 9 of 11 Page ID #:142



                                                                                1          10.1       Application     The terms of this Stipulated Protective Order are applicable to

                                                                                2   information produced by a Non-Party in this Action and designated as “CONFIDENTIAL.”
                                                                                3   Such information produced by Non-Parties in connection with this litigation is protected by the
                                                                                4   remedies and relief provided by this Stipulated Protective Order. Nothing in these provisions
                                                                                5   should be construed as prohibiting a Non-Party from seeking additional protections.
                                                                                6          10.2       Notification In the event that a Party is required, by a valid discovery request, to
                                                                                7   produce a Non-Party’s confidential information in its possession, and the Party is subject to an
                                                                                8   agreement with the Non-Party not to produce the Non-Party’s confidential information, then the
                                                                                9   Party shall:
                                                                               10                     (a)    Promptly notify in writing the Requesting Party and the Non-Party
                                                                               11   that some or all of the information requested is subject to a confidentiality agreement with a
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   Non-Party;
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13                     (b)    Promptly provide the Non-Party with a copy of the Stipulated
                                                                               14   Protective Order in this Action, the relevant discovery request(s), and a reasonably specific
                                                                               15   description of the information requested; and
                                                                               16                     (c)    make the information requested available for inspection by the Non-Party,
                                                                               17                     if requested.
                                                                               18          10.3       Conditions of Production If the Non-Party fails to seek a protective order from
                                                                               19                  this court within fourteen (14) days of receiving the notice and accompanying
                                                                               20                  information, the Receiving Party may produce the Non-Party’s confidential
                                                                               21                  information responsive to the discovery request. If the Non-Party timely seeks a
                                                                               22                  protective order, the Receiving Party shall not produce any information in its
                                                                               23                  possession or control that is subject to the confidentiality agreement with the Non-
                                                                               24                  Party before a determination by the court. Absent a court order to the contrary, the
                                                                               25                  Non-Party shall bear the burden and expense of seeking protection in this court of its
                                                                               26                  Protected Material.
                                                                               27   11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                                   -9-
                                                                                                             PROPOSED [ORDER] STIPULATED PROTECTIVE ORDER
                                                             Case 2:19-cv-10040-AB-MAA Document 25 Filed 04/29/20 Page 10 of 11 Page ID #:143



                                                                                1          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                                                                                2   Material to any person or in any circumstance not authorized under this Stipulated Protective
                                                                                3   Order, the Receiving Party must immediately (1) notify in writing the Designating Party of the
                                                                                4   unauthorized disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
                                                                                5   Protected Material, (3) inform the person or persons to whom unauthorized disclosures were
                                                                                6   made of all the terms of this Stipulated Protective Order, and (4) request such person or persons
                                                                                7   to execute the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
                                                                                8   12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                                                                                9          MATERIAL.
                                                                               10   When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
                                                                               11   material is subject to a claim of privilege or other protection, the obligations of the Receiving
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   intended to modify whatever procedure may be established in an e-discovery order that provides
                                                                               14   for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
                                                                               15   (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or
                                                                               16   information covered by the attorney-client privilege or work product protection, the parties may
                                                                               17   incorporate their agreement in the stipulated protective order submitted to the court.
                                                                               18   13.    MISCELLANEOUS
                                                                               19          13.1    Right to Further Relief. Nothing in this Stipulated Protective Order abridges the
                                                                               20   right of any person to seek its modification by the Court in the future.
                                                                               21          13.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
                                                                               22   Order no Party waives any right it otherwise would have to object to disclosing or producing any
                                                                               23   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
                                                                               24   no Party waives any right to object on any ground to use in evidence of any of the material
                                                                               25   covered by this Stipulated Protective Order.
                                                                               26          13.3    Filing Protected Material. A Party that seeks to file under seal any Protected
                                                                               27   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under
                                                                               28   seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If
                                                                                    ______________________________________________________________________________
                                                                                                                               -10-
                                                                                                          PROPOSED [ORDER] STIPULATED PROTECTIVE ORDER
                                                             Case 2:19-cv-10040-AB-MAA Document 25 Filed 04/29/20 Page 11 of 11 Page ID #:144



                                                                                1   a Party's request to file Protected Material under seal is denied by the court, then the Receiving

                                                                                2   Party may file the information in the public record unless otherwise instructed by the court.
                                                                                3   14.    FINAL DISPOSITION.
                                                                                4          After the final disposition of this Action, within sixty (60) days of a written request by
                                                                                5   the Designating Party, or another period of time agreed upon by the parties, each Receiving Party
                                                                                6   must return all Protected Material to the Producing Party or destroy such material. As used in
                                                                                7   this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,
                                                                                8   and any other format reproducing or capturing any of the Protected Material. Whether the
                                                                                9   Protected Material is returned or destroyed, the Receiving Party must submit a written
                                                                               10   certification to the Producing Party (and, if not the same person or entity, to the Designating
                                                                               11   Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   any copies, abstracts, compilations, summaries or any other format reproducing or capturing any
                                                                               14   of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                                                               15   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
                                                                               16   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product,
                                                                               17   and consultant and expert work product, even if such materials contain Protected Material. Any
                                                                               18   such archival copies that contain or constitute Protected Material remain subject to this
                                                                               19   Stipulated Protective Order as set forth in Section 5.
                                                                               20   15.    Any violation of this Stipulated Protective Order may be punished by any and all
                                                                               21   appropriate measures including, without limitation, contempt proceedings and/or monetary
                                                                               22   sanctions.
                                                                               23
                                                                                    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                               24

                                                                               25
                                                                                    DATED: 04/29/2020                                        _________________________________
                                                                               26
                                                                                                                                             Maria A. Audero, US Magistrate Judge
                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                               -11-
                                                                                                          PROPOSED [ORDER] STIPULATED PROTECTIVE ORDER
